In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 18‐2523 
JENNIFER  HAMMER,  Director of the Illinois Department of In‐
surance and Liquidator of Land of Lincoln Mutual Health In‐
surance Company, 
                                             Plaintiff‐Appellee, 
                                                    v. 

UNITED STATES DEPARTMENT OF HEALTH AND HUMAN 
SERVICES, 
                                   Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 17 C 494 — Virginia M. Kendall, Judge. 
                                  ____________________ 

SUBMITTED SEPTEMBER 20, 2018* — DECIDED SEPTEMBER 25, 2018 
                 ____________________ 

       

                                                 
      * We have agreed unanimously to decide this case without oral argu‐

ment because the briefs and record adequately present the facts and legal 
arguments, and oral argument would not significantly aid the court. FED. 
R. APP. P. 34(a)(2)(C). 
2                                                      No. 18‐2523 

     Before ROVNER, HAMILTON, and ST. EVE, Circuit Judges. 
    ST.  EVE, Circuit Judge. The Department of Health and Hu‐
man  Services  owed  millions  of  dollars  to  the  now‐defunct 
Land  of  Lincoln  Mutual  Health  Insurance  Company.  Like‐
wise,  Land  of  Lincoln  owed  millions  to  HHS. As  part  of  its 
regulatory oversight, HHS has elected to set oﬀ its own debt 
payments by first paying down Land of Lincoln’s debt. The 
Director of the Illinois Department of Insurance, who is Land 
of Lincoln’s appointed liquidator, contends that this setoﬀ vi‐
olates an order issued by the Illinois court overseeing the liq‐
uidation proceedings that prevents any creditors from setting 
oﬀ money owed to Land of Lincoln without prior leave of the 
court. The Director asked the state court for a declaration that 
HHS violated the order, but HHS removed the motion to fed‐
eral  district  court  arguing  that  the  federal  government  was 
not subject to the state court’s jurisdiction. The district court 
remanded  the  case  back  to  state  court  relying  on  a  narrow 
reading of 28 U.S.C. § 1442, as well as principles of abstention. 
We reverse on both grounds and remand to the district court 
for further proceedings consistent with this opinion. 
                                  I 
   This  case  centers  on  debts  in  the  Aﬀordable  Care  Act’s 
three premium‐stabilization programs—the Risk Adjustment, 
Risk Corridor, and Reinsurance programs—all of which were 
designed to redistribute money among insurance companies 
and thereby mitigate each company’s exposure to risks in the 
market. See 42 U.S.C. §§ 18061–18063. For the purposes of this 
appeal, the parties broadly agree that HHS intended to imple‐
ment these programs in a budget‐neutral way paying out only 
the funds that each program had taken in from other insur‐
ance companies.  
No. 18‐2523                                                           3 

    Land of Lincoln participated in these premium‐stabiliza‐
tion programs and incurred a debt of roughly $32 million in 
the  Risk  Adjustment  program.  This  debt,  though  large, 
should  not  have  been  a  problem  for  the  company,  as  HHS 
owed Land of Lincoln over $70 million, the bulk of which it 
owed  under  the  Risk  Corridor  program.  The  government, 
however, was not able to pay what it owed because it was tak‐
ing in far less money than it had expected, and it refused to 
dip into its limited discretionary funds. Like other insurance 
companies, Land of Lincoln sought the overdue Risk Corridor 
payments  in  a  suit  with  the  Court  of  Federal  Claims,  but  it 
was  rebuﬀed,  Land  of  Lincoln  Mut.  Health  Ins.  Co.  v.  United 
States, 129 Fed. Cl. 81 (2016), and the Federal Circuit aﬃrmed 
the dismissal of the claim in Land of Lincoln Mut. Health Ins. 
Co. v. United States, 892 F.3d 1184 (Fed. Cir. 2018), and its com‐
panion  case Moda  Health  Plan,  Inc.  v.  United  States,  892  F.3d 
1311 (Fed. Cir. 2018). By late 2016, Land of Lincoln was inca‐
pable  of  paying  its  Risk Adjustment  debt,  and  thus  became 
insolvent  and  began  rehabilitation  proceedings  that  turned 
into a liquidation.  
    As  part  of  the  liquidation,  the  Chancery  Division  of  the 
Circuit Court of Cook County—one of two Illinois courts em‐
powered to oversee insurance rehabilitation and liquidation, 
see 215 ILCS 5/199—entered an order naming the Director of 
the  Illinois  Department  of  Insurance  as  liquidator, 
see 215 ILCS  5/191,  and  prohibited  all  of  Land  of  Lincoln’s 
creditors, including any “governmental entity,” from “setting 
oﬀ or netting monies owed Land of Lincoln without the prior 
leave  of  this  Court.”  See  215  ILCS  5/189.   Despite  this  order 
and the Director’s protestations, HHS began to oﬀset its over‐
due payments against Land of Lincoln’s debt in the Risk Ad‐
justment  program,  as  its  own  regulations  permitted, 
4                                                       No. 18‐2523 

see 45 C.F.R.  § 156.1215(b).  HHS  has  since  withheld  $27  mil‐
lion in payments that it put toward Land of Lincoln’s debt. 
    HHS’s refusal to comply led the Director to move the state 
court for a declaratory judgment finding that HHS was in vi‐
olation  of  the  court’s  order.  In  the  motion,  the  Director  as‐
serted that she “is not asking at this point that [HHS] be or‐
dered to release the funds or pay them over to the estate,” and 
instead she hoped that the declaration would lead HHS to fol‐
low  the  order  of  its  own  accord.  In  the  event  HHS  did  not 
choose to comply, the Director expressly asked for “leave to 
seek an appropriate remedy.” 
    HHS removed the Director’s motion to the United States 
District Court for the Northern District of Illinois under the 
federal oﬃcer removal statute, 28 U.S.C. § 1442, that permits 
“[t]he United States or any agency thereof” to remove a “civil 
action … that is commenced in a State court and that is against 
or directed to” the agency. Because the full liquidation pro‐
ceeding in the Chancery Division of the Circuit Court of Cook 
County was not removable, HHS relied on § 1442(d)(1), which 
permits an agency to remove, separate from the entire case, 
“any  proceeding  (whether  or  not  ancillary  to  another  pro‐
ceeding) to the extent that in such proceeding a judicial order, 
including a subpoena for testimony or documents, is sought 
or issued.” Shortly after removal, HHS filed a Federal Rule of 
Civil Procedure 12(b)(1) motion to dismiss under the doctrine 
of “derivative jurisdiction,” see Rodas v. Seidlin, 656 F.3d 610, 
615–16 (7th Cir. 2011), arguing that the state court lacked ju‐
risdiction over the United States. In its motion, HHS argued 
that because the United States had not waived its sovereign 
immunity, the federal court could not hear the case except as 
No. 18‐2523                                                           5 

an  original  suit.  The  Director  responded  by  moving  to  re‐
mand the case back to state court. 
    The  district  court  granted  the  Director’s  motion  to  re‐
mand.  Relying  on  the  legislative  history  surrounding 
§ 1442(d)(1),  the  district  court  concluded  that  Congress  had 
not  aimed  that  provision  toward  this  sort  of  motion  for  de‐
claratory relief, but instead Congress was concerned, princi‐
pally, with removal of actions “pertaining to pre‐suit discov‐
ery and specifically those aﬀecting Federal oﬃcers.” Because 
the district court thought it necessary to construe the statute 
strictly against removal, it determined that it lacked removal 
jurisdiction over this motion, which neither related to discov‐
ery nor involved an oﬃcer. The district court then certified its 
remand order. See 28 U.S.C. § 1447(c); N.D. ILL. L.R. 81.2 
    HHS filed a timely motion for reconsideration, which the 
district court denied mainly because HHS had only rehashed 
its earlier arguments for removal, which the district court al‐
ready  had  thoroughly  addressed.  At  that  time,  the  district 
court  also  bolstered  its  decision  to  remand  explaining  that 
even  if  it  had  erred  in  remanding  on  statutory  grounds,  it 
would have exercised its discretion to remand under the ab‐
stention doctrine first set forth in Burford v. Sun Oil Co., 319 
U.S.  315  (1943).  In  the  district  court’s  view,  removal  of  this 
motion would be disruptive to the state’s eﬀorts to establish a 
uniform rehabilitation system centralized in specialized state 
courts. The district court further concluded that federal policy 
favoring  state  regulation  of  insurance—codified  in  the 
McCarran‐Ferguson Act,  15  U.S.C.  § 1012—also  favored  ab‐
stention. Again, the district court certified its remand order, 
and, that same day, the state court began to schedule briefing 
on  the  Director’s  motion  for  declaratory  relief.  HHS  timely 
6                                                             No. 18‐2523 

appealed  from  the  order  denying  its  motion  to  reconsider, 
and we expedited the appeal to minimize the uncertainty sur‐
rounding the state court’s jurisdiction to proceed on the Di‐
rector’s declaratory relief motion.1 
                                                    II 
    We  begin,  as  we  must,  with  our  jurisdiction  to  consider 
this appeal. See P.H. Glatfelter Co. v. Windward Prospects Ltd., 
847 F.3d 452, 455 (7th Cir. 2017). An order remanding a case 
to state court is a final order that is reviewable on appeal un‐
less  there  is  some  other  prohibition  on  review. 
See Quackenbush v Allstate Ins. Co., 517 U.S. 706, 714–15 (1996); 
Benson  v.  SI  Handling  Sys.,  Inc.,  188 F.3d  780,  782  (7th  Cir. 
1999).  In  most  cases  removed  from  state  court,  28  U.S.C.  § 
1447(d) provides such a constraint by prohibiting review “on 
appeal or otherwise.” Section 1447(d), however, provides an 
exception for “an  order remanding a  case to  the State  court 
from which it was removed pursuant to section 1442.” HHS 
sought removal under § 1442, therefore, we may consider this 
appeal. See Lu Junhong v. Boeing Co., 792 F.3d 805, 808 (7th Cir. 
2015). Because the remand order in this case is reviewable, the 
certification of the remand order imposes no independent bar 
on either our jurisdiction or the district court’s jurisdiction. In 
reaching this conclusion, we join the three other circuits that 
have  considered  this  issue.  See  Shapiro  v.  Logistec  USA,  Inc., 
412 F.3d 307, 312 (2d Cir. 2005); Hudson United Bank v. LiTenda 

                                                 
      1 HHS moved this court to stay the remand, but we denied the motion 

because the district court had already certified its remand orders and the 
case had returned to state court; therefore, there was nothing for this court 
to stay. See Hudson United Bank v. LiTenda Mortg. Corp., 142 F.3d 151, 154 
n.6 (3d Cir. 1998).  
No. 18‐2523                                                             7 

Mortg. Corp., 142 F.3d 151, 159 (3d Cir. 1998); In re Digicon Ma‐
rine,  Inc.,  966  F.2d  158,  160‐61  (5th  Cir.  1992).  Secure  in  our 
jurisdiction over this appeal, we move to the merits. 
                                   III 
    HHS first argues that the district court erred in concluding 
that it lacked subject‐matter jurisdiction over this case under 
the  federal  oﬃcer  and  agency  removal  statute,  28 U.S.C. 
§ 1442.  Removal  under  § 1442  creates  an  exception  to  the 
“well‐pleaded complaint” rule and allows removal of a case 
that presents a federal question beyond the narrow confines 
of  the  complaint,  including  a  case  in  which  an  oﬃcer  or 
agency  can  raise  a  “colorable”  federal  defense.  See Jeﬀerson 
Cty. v. Acker, 527 U.S. 423, 431 (1999); Rodas, 656 F.3d at 616‐17. 
   Because this case centers on the text of § 1442, we set out 
the relevant parts of that statute in their entirety:  
    (a) A  civil  action  or  criminal  prosecution  that  is 
        commenced in a State court and that is against 
        or  directed  to  any  of  the  following  may  be  re‐
        moved  by  them  to  the  district  court  of  the 
        United  States  for  the  district  and  division  em‐
        bracing the place wherein it is pending: 
        (1) The United States or any agency thereof or 
            any oﬃcer (or any person acting under that 
            oﬃcer) of the United States or of any agency 
            thereof, in an oﬃcial or individual capacity, 
            for or relating to any act under color of such 
            oﬃce or on account of any right, title or au‐
            thority  claimed  under  any Act  of  Congress 
            for the apprehension or punishment of crim‐
            inals or the collection of the revenue. 
8                                                         No. 18‐2523 

     …. 
     (d) In this section, the following definitions apply: 
        (1) The terms “civil action” and “criminal pros‐
            ecution”  include  any  proceeding  (whether 
            or not ancillary to another proceeding) to the 
            extent that in such proceeding a judicial or‐
            der, including a subpoena  for  testimony  or 
            documents, is sought or issued. If removal is 
            sought for a proceeding described in the pre‐
            vious  sentence,  and  there  is  no  other  basis 
            for removal, only that proceeding may be re‐
            moved to the district court. 
Therefore,  §  1442  allows  removal  of  any  proceeding  that 
meets the following requirements: (1) the proceeding must be 
a  “civil  action,”  (2)  the  civil  action  must  be  “against  or  di‐
rected to” the removing party, (3) the removing party must be 
one of the entities listed, (4) and the civil action must be “for 
or  relating  to  any  act  under  color  of  such  oﬃce.”  As  previ‐
ously mentioned, the Supreme Court has interpreted this last 
element as requiring a “colorable” federal defense. See Acker, 
527 U.S. at 431; Mesa v. California, 489 U.S. 121, 129 (1989). On 
appeal, the Director does not contest that HHS is an agency of 
the United States, but she argues that it has not met the other 
three elements. 
                                 
No. 18‐2523                                                         9 

                                 A 
    We start with the element that the district court found dis‐
positive—whether the motion for declaratory relief is a “civil 
action.”  The  district  court  opined  that  HHS’s  removal  “ap‐
pears to fall within [§ 1442(d)(1)], but [that] a closer look at the 
legislative  history  reveals  the  distinct  purpose  behind  Con‐
gress’s  amendment.”  In  the  court’s  view,  that  purpose  was 
aimed at ancillary civil actions “pertaining to pre‐suit discov‐
ery  and  specifically  those  affecting  Federal  officers.”  The 
court relied on legislative history showing that Congress was 
particularly  concerned  with  an  attempt  to  seek  discovery 
from  a  congresswoman  without  having  filed  a  suit  against 
her. See H.R. Rep. 112‐17, at 3–4, reprinted in 2011 U.S.C.C.A.N. 
420, 422–23 (describing Price v. Johnson, 600 F.3d 460 (5th Cir. 
2010)).  Because  the  motion  for  declaratory  relief  neither  re‐
lated to discovery nor affected an individual federal officer, 
and  the  district  court  considered  itself  duty‐bound  to  con‐
strue the removal statute narrowly, the court concluded that 
the  motion  for  declaratory  relief  was  not  an  “ancillary  pro‐
ceeding,” and therefore not a “civil action,” within the mean‐
ing of § 1442. 
    On appeal, HHS argues that the district court erred in nar‐
rowly construing § 1442(d)(1). Even assuming that a narrow 
construction was necessary, HHS asserts that the plain text of 
the statute applies to the motion in this case, making it remov‐
able. We agree with both points. 
   We  have  yet  to  interpret  the  definition  of  “civil  action” 
provided in 28 U.S.C. § 1442(d)(1), but three of our sister cir‐
cuits have done so. Each concluded that a motion, not related 
to discovery, was removable separately from an underlying 
case not otherwise removable, and none of the circuit courts 
10                                                         No. 18‐2523 

conditioned removal on the involvement of an individual of‐
ficer. See Doe v. Office of Refugee Resettlement, 884 F.3d 269, 273 
n.8 (5th Cir. 2018) (state‐court order requiring agency, as cus‐
todian  of  minor,  to  “facilitate  access”  to  the  minor  is  a  civil 
action); Goncalves ex rel. Goncalves v. Rady Children’s Hosp. San 
Diego, 865 F.3d 1237, 1249–1251 (9th Cir. 2017) (motion to ex‐
punge  lien  on  settlement  is  a  civil  action);  In  re  Common‐
wealth’s  Motion  to  Appoint  Counsel  Against  or  Directed  to  Def. 
Assoc. of Phila., 790 F.3d 457, 467 (3d Cir. 2015) (motion to dis‐
qualify criminal defense attorney is a civil action).  
    The district court relied on our decision in Morris v. Nuzzo, 
718  F.3d  660,  670  (7th  Cir.  2013),  for  a  narrow‐construction 
rule applicable to removal statutes, but that case involved re‐
moval under 28 U.S.C. § 1441(b) based on diversity jurisdic‐
tion. See id. at 664. To the extent there is a presumption against 
removal  in  ordinary  diversity  cases,  it  does  not  extend  to 
cases in which there is a contrary congressional policy favor‐
ing removal. Dart Cherokee Basin Operating Co. v. Owens, 135 S. 
Ct. 547, 554 (2014) (involving the Class Action Fairness Act, 
28 U.S.C. § 1332(d)). The Supreme Court has repeatedly found 
such  a  congressional  policy  in  § 1442,  and  it  has  instructed 
courts that “this policy should not be frustrated by a narrow, 
grudging interpretation.” Willingham v. Morgan, 395 U.S. 402, 
407 (1969). Instead, the Court has directed that “[t]he federal 
officer removal statute is not ‘narrow’ or ‘limited,’” id. at 406, 
and the statute must be “liberally construed,” Watson v. Philip 
Morris Cos., 551 U.S. 142, 147 (2007).  
    Turning to the text of § 1442, it does not support the dis‐
trict court’s conclusion that it lacked jurisdiction because the 
Director’s motion was neither directed at an individual officer 
No. 18‐2523                                                       11 

nor related to discovery. The definition of “civil action” is in‐
dependent  of  the  nature  of  the  party  removing.  Section 
1442(a) uses the term “civil action” only once to refer to all the 
different entities and persons that may remove a case under 
the section, including individual officers, persons acting un‐
der those officers, federal agencies, and the United States it‐
self. Due to this drafting choice, the text of the statute gives no 
reason  to  believe  that  the  phrase  “civil  action”  should  have 
different meanings depending on whether the defendant is an 
officer or an agency.  
    The text of the statute also gives no reason to limit removal 
only  to  discovery  disputes.  The  statute  applies  to  any  pro‐
ceeding seeking a “judicial order, including a subpoena for tes‐
timony  or  documents.”  28  U.S.C.  § 1442(d)(1)  (emphasis 
added). Words like “including” generally broaden the scope 
of a statute. See Samantar v. Yousuf, 560 U.S. 305, 317 & n.10 
(2010). Accordingly, the only question is whether the Director 
is seeking a judicial order, and we are certain she is because 
her request is for a “declaratory judgment or order” per 735 
ILCS 5/2‐701.  
    Because the Director seeks an order declaring her right to 
money withheld by HHS, her motion requesting that order is 
an  “ancillary  proceeding”  and,  therefore,  a  “civil  action” 
within the plain text of § 1442. There is no need then to delve 
into the legislative history. See Singh v. Sessions, 898 F.3d 720, 
725–26 (7th Cir. 2018). 
                                   B 
   Next, the motion for declaratory relief is also “against or 
directed” to HHS within the meaning of § 1442. The district 
12                                                      No. 18‐2523 

court correctly recognized that the liquidation of Land of Lin‐
coln (as a whole) was not a civil action “against or directed to” 
HHS, or any other part of the federal government. The gov‐
ernment  merely  has  an  interest  in  the  proceeding  that  does 
not, inherently, make it a party. See United States v. Rural Elec. 
Convenience Co‐op Co., 922 F.2d 429, 434–35 (7th Cir. 1991). The 
Director  contends  that  this  ends  the  inquiry.  If  Congress 
wanted to allow agencies to remove only portions of proceed‐
ings, the Director reasons, it could have worded 28 U.S.C. § 
1442 as it did in § 1452(a), which allows removal of “any claim 
or cause of action.” 
    The  Director’s  position  has  two  faults.  First,  it  wrenches 
the  district  court’s  reasoning  from  its  context. As  the  court 
correctly explained, “removal could only be proper if contem‐
plated as arising from an ancillary proceeding [and] Section 
1442(a)  does  not  otherwise  provide  that  DHHS  can  remove 
the action as a non‐ancillary proceeding.” This part of the dis‐
trict court’s analysis is correct because this case is removable 
only if it is an ancillary proceeding. The district court erred 
solely in its determination that this case was not an ancillary 
proceeding.  
    Second, we cannot ignore the plain meaning of the statute 
because  Congress  could  have,  arguably,  made  the  statute’s 
meaning  even  plainer.  (Though  we  also  question  the  Direc‐
tor’s premise and doubt that the language in § 1452 would be 
clearer  in  this  context  because  a  motion  is  not  a  “claim  or 
cause of action,” but it does seek a “judicial order.”) Regard‐
less, “[t]he mere possibility of clearer phrasing cannot defeat 
the most natural reading of a statute.” Caraco Pharm. Labs., Ltd. 
v.  Novo  Nordisk A/S,  566  U.S.  399,  416  (2012).  The  language 
governing  removal  of  ancillary  proceedings  states  that  “[i]f 
No. 18‐2523                                                         13 

removal is sought for a proceeding described in the previous 
sentence, and there is no other basis of removal, only that pro‐
ceeding  may  be  removed  to  the  district  court.”  28  U.S.C. 
§ 1442(d)(1)  (emphasis  added).  If  “only”  some  portion  of  a 
proceeding  is  removable,  then  that  necessarily  implies  that 
other  portions  of  that  proceeding  are  not.  See  Doe,  884  F.3d 
at 273  n.8.  We  agree  with  the  Ninth  Circuit  that  any  other 
reading  of  the  statute  would  “create  an  incentive  for  forum 
shopping” and make the availability of a federal  forum un‐
duly dependent on the manner by which a litigant chooses to 
challenge federal action—whether in an independent suit or 
through  a  motion  ancillary  to  some  other  claim.  Goncalves, 
865 F.3d at 1251.  
    Having concluded that the statute allows removal of only 
part of a proceeding, we turn to whether the Director’s motion 
is “against or directed to” HHS. That much is plain from the 
fact that the Director served HHS with a notice of the Direc‐
tor’s motion, and HHS must respond to the motion. That the 
Director may eventually ask the court to order HHS to pro‐
duce the withheld money only bolsters this conclusion. 
                                    C 
    We also agree with HHS that it has alleged a colorable fed‐
eral defense. HHS specifically argues that the Director’s mo‐
tion cannot proceed because it has not waived its sovereign 
immunity.  It  asked  the  district  court  to  dismiss  the  case  for 
lack of subject‐matter jurisdiction and now asks this court to 
do so in the district court’s stead. To conclude that removal 
was  proper,  we  need  find  only  a  “colorable”  or  “plausible” 
federal  defense,  because  removal  is  “concerned  with  who 
makes the ultimate determination, not what that determina‐
tion will be.” Ruppel v. CBS Corp., 701 F.3d 1176, 1182 (7th Cir. 
14                                                         No. 18‐2523 

2012). We leave the merits of the federal defense in the capa‐
ble hands of the district court. Id.  
    The Director contends that HHS’s claim to sovereign im‐
munity is baseless. In doing so, the Director does not rely on 
any  waiver  of  sovereign  immunity,  express  or  implied,  but 
instead argues that the liquidation proceeding does not impli‐
cate sovereign immunity at all, because it is a proceeding in 
rem. 
     The Director overstates her case. “[T]here is no general in 
rem  exception  to  principles  of  sovereign  immunity.”  Zych 
v. Wrecked Vessel Believed to be the Lady Elgin, 960 F.2d 665, 669 
(7th  Cir.  1992).  The  Supreme  Court  concluded  as  much  in 
United States v. Nordic Village, Inc., 503 U.S. 30, 38 (1992), where 
it held that 11 U.S.C. § 106(c), which acted as a limited waiver 
of  the  United  States’s  sovereign  immunity  in  bankruptcy 
cases, did not waive its immunity for monetary liability.  Id. 
at  34–37.  After  concluding  that  the  statute  did  not  act  as  a 
waiver, the Court expressly rejected the respondent’s fallback 
position  that “a  bankruptcy  court’s in rem jurisdiction over‐
rides sovereign immunity.” Id. at 38.  
     Like  the  claims  involved  in  Nordic  Village,  it  is  not  clear 
that in rem jurisdiction extends to the claims in this case. The 
Director  seeks  “to  recover  a  sum  of  money,  not  ‘particular 
dollars.’”  Id.  Though  we  explained  in  Blackhawk  Heating  & 
Plumbing Co. v. Geeslin, 530 F.2d 154, 158 (7th Cir. 1976), that 
it  was  “of  no  consequence”  to  the  in  rem  nature  of  the  pro‐
ceeding “that the Illinois court does not have actual physical 
possession” of the assets of a liquidating insurance company, 
Blackhawk  Heating  involved  property—securities  held  in  es‐
crow—not a monetary claim. Id. at 155, 158 n.5. It is “plausi‐
ble”—the burden that HHS must meet to remove this case—
No. 18‐2523                                                          15 

that the reasoning of Blackhawk is confined to that situation. 
No  one  in  that  case,  for  example,  doubted  that  the  district 
court had jurisdiction to enter judgment in the underlying lit‐
igation, even though the relevant liquidation proceedings had 
begun  nine  months  before  the  district  court  entered  judg‐
ment. See id. at 156. The district court lacked only the “ancil‐
lary jurisdiction” to execute that judgment through a petition 
to turn over the securities. Id. at 158. The two claims—one for 
a monetary judgment and the other for turnover of assets—
“retained a separate identity.” Id.; cf. Fischer v. Am. United Life 
Ins. Co., 314 U.S. 549, 554–55 (1942) (holding that “determina‐
tion … of the rights of the parties in the res” does not interfere 
with  a  different  court’s  jurisdiction  over  that  res).  Similarly, 
Land of Lincoln appears never to have doubted that the Fed‐
eral Circuit or the Court of Federal Claims had the authority 
to  order  HHS  to  pay  its  Risk  Corridor  debt,  even  while  the 
company was under liquidation. See Land of Lincoln, 892 F.3d 
at 1185‐86.  
     Next,  the  Director  argues  that  the  Supreme  Court  abro‐
gated the reasoning of Nordic Village,  and therefore Zych, in 
the later case of Central Virginia Cmty. College v. Katz, 546 U.S. 
356  (2006).  In  Katz,  the  Court  held  that  certain  proceedings 
that were “ancillary to the Bankruptcy Court’s exercise of its 
in  rem  jurisdiction  …  did  not  implicate  state  sovereign  im‐
munity.” Id. at 371. It implied that a “mere declaration” was 
one such order, id., but it recognized that other orders, includ‐
ing an order enforcing that declaration through a turnover ac‐
tion,  “might  …  involve  in  personam  process,”  even  though 
they were “ancillary to and in furtherance of the court’s in rem 
jurisdiction.” Id. at 372. In refusing to decide whether a turn‐
over  action  implicated  the  state’s  sovereign  immunity,  the 
Court cited Nordic Village with approval. Id. at 372 n.10. In the 
16                                                         No. 18‐2523 

end,  the  Court  held  that  the  state’s  immunity—to  whatever 
extent it existed—had been waived by the ratification of the 
bankruptcy clause. Id. at 373.  
     Even to the extent that the Director seeks a “mere declara‐
tion,” HHS’s claim to sovereign immunity remains colorable. 
A  contrary  conclusion  would  imply  that  both  statutes  that 
create and court decisions that find waiver of the federal gov‐
ernment’s sovereign immunity were wholly unnecessary, in‐
cluding the version of 11 U.S.C. § 106(c) interpreted in Nordic 
Village.  The  Court  read  that  section  to  abrogate  the  govern‐
ment’s sovereign immunity with respect only to “’declaratory 
and  injunctive’—though  not  monetary—relief  against  the 
Government.” Nordic Village, 503 U.S. at 35. In doing so, the 
Court collected cases from the courts of appeals in which the 
government had, prior to the enactment of § 106(c), asserted 
its immunity even to orders declaring debts dischargeable. Id. 
at 36. Likewise, our own case rejecting that argument also re‐
lied on a waiver of sovereign immunity, albeit an implied one. 
See McKenzie v. United States, 536 F.2d 726, 728 (7th Cir. 1976). 
We think neither the Court’s interpretation of § 106(c) in Nor‐
ris Village nor its in‐depth analysis of the history of the bank‐
ruptcy clause in Katz were dicta, as the Director implies with 
her  categorical  rule  that  in  rem  jurisdiction  does  not  offend 
sovereign immunity. Indeed, the Supreme Court continues to 
reject  such  a  categorical  rule,  even  after  Katz.  Just  this  past 
year, the Supreme Court issued an opinion recognizing—in 
the context of an Indian Tribe’s sovereign immunity—that a 
suit  to  quiet  title’s  in  rem  nature  was  not  dispositive  of  the 
tribe’s sovereign immunity, and instead its previous holdings 
were  based  on  statutory  interpretation.  Upper  Skagit  Indian 
Tribe v. Lundgren, 138 S. Ct. 1649, 1652 (2018). Both Congress 
No. 18‐2523                                                         17 

and the courts have spilled too much ink on this issue to con‐
clude that HHS’s claim to immunity is not “colorable.” 
   Because HHS met the final element necessary for removal 
under § 1442, we conclude that the district court erred in re‐
manding this case for lack of removal jurisdiction.  
                                    IV 
    That removal was proper does not end this appeal because 
the district court decided that, even if it had erred in constru‐
ing  §  1442,  it  would  nevertheless  abstain  from  hearing  the 
case. We review the district court’s decision to abstain from 
exercising  its  jurisdiction  for  an  abuse  of  discretion.  Adkins 
v. VIM Recycling, Inc., 644 F.3d 483, 496 (7th Cir. 2011). As we 
have recognized, “[t]here is little or no discretion, however, to 
abstain in a case that does not meet traditional abstention re‐
quirements,  and  that  determination  is  a  question  of  law.” 
Prop. & Cas. Ins. Ltd. v. Cent. Nat’l Ins. Co. of Omaha, 936 F.2d 
319, 321 (7th Cir. 1991).  
    It is well established that federal courts have a “virtually 
unflagging  obligation  …  to  exercise  the  jurisdiction  given 
them.” Colo. River Water Conservation Dist. v. United States, 424 
U.S.  800,  817  (1976).  This  duty  arises  from  the  “undisputed 
constitutional principle that Congress, and not the judiciary, 
defines the scope of federal jurisdiction within the constitu‐
tionally permissible bounds.”  New  Orleans Pub. Serv., Inc. v. 
Council  of  the  City  of  New  Orleans,  491  U.S.  350,  359  (1989) 
(NOPSI).  There  are,  however,  “’exceptional  circumstances’ 
where  denying  a  federal  forum  would  clearly  serve  an  im‐
portant countervailing interest,” including a “regard for fed‐
eral‐state  relations.”  Quackenbush,  517  U.S.  at  716.  In  such  a 
case,  courts are  put in the position of  balancing “the  strong 
18                                                                   No. 18‐2523 

federal interest in having certain classes of cases, and certain 
federal rights, adjudicated in federal court, against the State’s 
interests  in  maintaining  ‘uniformity  in  the  treatment  of  an 
“essentially local problem.’’” Id. at 728 (quoting NOPSI, 491 
U.S. at 362). This balance “only rarely favors abstention,” id., 
and abstention is always “the exception, not the rule.” Colo. 
River, 424 U.S. at 813.2 
    Here, the district court relied upon the abstention princi‐
ple set out in Burford v. Sun Oil Co., 319 U.S. 315. In Burford, 
the Sun Oil Company argued that the Texas Railroad Com‐
mission violated principles of due process when it issued an 
order  granting  Burford  permission  to  drill  oil  wells  on  his 
land.  Id.  at  316–17.  Texas  had  established  a  comprehensive 
and  complex  regulatory  scheme  for  the  allocation  of  these 
drilling  rights  centering  on  the  Commission’s  broad  discre‐
tion  in  administering  this  regulatory  scheme.  Id. at 320–25. 
Furthermore, the Texas legislature established a system of ju‐
dicial review by its own state courts sitting in Travis County. 
Id. at 325. Though it was settled that the Commission’s actions 
did not violate the Constitution, the federal courts had been 
“called  upon  constantly  to  determine  whether  the  Railroad 
Commission ha[d] acted within the scope of statutory author‐
ity.”  Id.  at  328  & n.24.  Federal  court  review  of  the  Commis‐
sion’s decisions inevitably led to “[d]elay, misunderstanding 


                                                 
      2 HHS contends that abstention cannot be allowed here because, un‐

der  Quackenbush,  a  federal  court  can  abstain  only  if  it  is  being  asked  to 
order discretionary—i.e., equitable or declaratory—relief. 517 U.S. at 730. 
With some trepidation, we will take the Director at her word that she is 
seeking  only  declaratory  relief,  and  with  that  assumption,  Quackenbush 
does not lead to a categorical bar on abstention here. 
No. 18‐2523                                                     19 

of local law, and needless federal conflict with the State pol‐
icy.” Id. at 327. This interference with fundamental questions 
of state law and policy rose to the level that both the legisla‐
tive and executive branches of Texas’s government were re‐
sponding  to  individual  federal  court  decisions  as  they  hap‐
pened trying to fix the damage the federal courts were caus‐
ing. Id. at 329 & nn. 25–26. In light of the “settled” and narrow 
constitutional issues, id. at 328, 331–32, the “basic problems of 
Texas policy” involved in every equitable decision, id. at 332, 
and the “expeditious and adequate” review available in the 
state courts, id. at 334, the Supreme Court affirmed the district 
court’s decision to abstain from exercising its equitable pow‐
ers over the dispute. Id. 
    The  Supreme Court has generalized  this  standard  in  the 
intervening  decades  and  clarified  that  Burford  abstention  is 
proper in only two circumstances. The first is “when there are 
‘difficult questions of state law bearing on policy problems of 
substantial  public  import  whose  importance  transcends  the 
result in the case then at bar.’” NOPSI, 491 U.S. at 361 (quoting 
Colo. River, 424 U.S. at 814). The second is “where the ‘exercise 
of federal review of the question in a case and in similar cases 
would be disruptive of state efforts to establish a coherent pol‐
icy with respect to a matter of substantial public concern.” Id. 
A court may abstain under this second type of Burford absten‐
tion  “when  principles  of  federalism  warrant  deference  to  a 
state’s regulatory regime.” Adkins, 644 F.3d at 504. Here, the 
district court correctly found that the first situation does not 
apply to this case, but nevertheless abstained under the sec‐
ond type of Burford abstention.  
    Relying on our decision in Hartford Casualty Insurance Co. 
v. Borg‐Warner Corp, 913 F.2d 419 (7th Cir. 1990), the district 
20                                                        No. 18‐2523 

court  focused  on  four  factors  in  deciding  to  abstain:  (1) 
whether  the  suit  is  based  on  a  cause  of  action  that  is  exclu‐
sively federal; (2) whether the suit requires the court to deter‐
mine issues that are directly relevant to state policy in the reg‐
ulation  of  the  insurance  industry;  (3)  whether  state  proce‐
dures indicate a desire to create special state forums to regu‐
late and adjudicate the issues; and (4) whether there are diffi‐
cult or unusual state laws at issue. Id. at 425 (citing Grimes v. 
Crown Life Ins Co., 857 F.2d 699, 704–05 (10th Cir. 1988)). Re‐
garding the first factor, the district court viewed the case as 
arising principally under state law with HHS raising only fed‐
eral law defenses. Next, the district court gave great weight to 
Illinois’s interest in maintaining a uniform liquidation process 
and  found  that  removal  (and  dismissal)  of  this  case  would 
disrupt that uniform process and lead to piecemeal litigation. 
Because the state court is competent to interpret federal law, 
the district court reasoned that the federal government’s in‐
terest in removal was minimal. Also, the district court recog‐
nized that Illinois’s provision concentrating liquidation pro‐
ceedings  to  only  two  specific  chancery  courts,  see  215  ILCS 
5/199, sufficed to create a special forum. The district court did 
not opine on the fourth factor because the difficulty of state 
law questions is irrelevant to the second type of Burford ab‐
stention. 
    Finally,  the  district  court  considered  the  effect  of  the 
McCarran‐Ferguson Act, 15 U.S.C. § 1012, on this case. That 
act provides that “[n]o Act of Congress shall be construed to 
invalidate, impair, or supersede any law enacted by any State 
for the purpose of regulating the business of insurance … un‐
less such Act specifically relates to the business of insurance.” 
The district court declined to read that language to prohibit 
the use of the removal statute entirely, as the Director argued, 
No. 18‐2523                                                       21 

but  instead  found the  Act  evinced a federal policy favoring 
abstention beyond the factors already considered. 
    Though we, like the Tenth Circuit, see Oklahoma ex rel. Doak 
v.  Acrisure  Bus.  Outsourcing  Servs.,  LLC,  529  F.  App’x  886, 
896–97 (10th Cir. 2013), question the continuing validity of the 
Hartford factors after the Supreme Court’s decisions in NOPSI 
and Quackenbush, we will nevertheless approach the analysis 
in the same way the district court did. Even under that stand‐
ard, we conclude that the district court abused its discretion 
in abstaining because this matter does not meet traditional ab‐
stention requirements in the first instance.  
                                   A 
    Regarding the first factor, namely, the nature of the cause 
of action, the federal issues in this case eclipse any state issues 
that  might  arise.  Therefore,  under  the  ordinary  rules  of  the 
Supremacy Clause, principles of federalism do not “warrant 
deference to the state’s regulatory regime.” Adkins, 644 F.3d 
at 504; cf. Illinois Bell Tel. Co. v. Glob. NAPs Ill., Inc., 551 F.3d 
587, 595 (7th Cir. 2008) (recognizing that state’s implementa‐
tion of federal law could not justify Burford abstention).  
    To clarify, this case involves two debts owed to and by a 
federal  agency  under  a  federal  regulatory  regime,  and  the 
court must decide whether that agency can, consistent with a 
federal regulation, offset the two debts. On the other hand, the 
only application of state law to this case is whether HHS vio‐
lated the state‐court order by offsetting its debt, which may or 
may not be “mutual” (and therefore permissible to offset) un‐
der state law. The determination of that question would nec‐
essarily  require  a  court  to  answer  antecedent  federal  ques‐
tions,  including,  most  importantly,  whether  the  federal 
22                                                       No. 18‐2523 

agency enjoys sovereign immunity preventing the state court 
from deciding the state‐law question in the first place. More‐
over, to the extent state law overcomes contrary general fed‐
eral law under the McCarran‐Ferguson Act, that determina‐
tion is itself a question of federal law, namely, the interpreta‐
tion of the Act, see SEC v. Variable Annuity Life Ins. Co. of Am., 
359 U.S. 65, 69 (1959), and the contrary preemption provision 
of the Affordable Care Act, 42 U.S.C. § 18041(d).  
    Beyond whether questions of state or federal law predom‐
inate, Congress has already decided, as a policy matter under 
28  U.S.C.  §  1442,  that  HHS’s  federal  defense  should  be  de‐
cided in federal court. Abstention doctrines are not intended 
to alter that sort of policy choice. See Adkins, 644 F.3d at 497. 
As  explained  above,  Congress’s  policy  under  §  1442  is  that 
“federal  officers,  and indeed  the  Federal  Government  itself, 
require  the  protection  of  a  federal  forum.”  Willingham, 
395 U.S.  at  407.  Accordingly,  the  district  court’s  recognition 
that “HHS seeks only to raise federal defenses,” was a reason 
to exercise jurisdiction, not to relinquish it. Two courts of ap‐
peals have held that there is never any discretion to abstain in 
a case removed under § 1442, although both courts were con‐
sidering  different  abstention  doctrines.  See  In  re  Common‐
wealthʹs Motion, 790 F.3d at 475 n.10; Jamison v. Wiley, 14 F.3d 
222, 239 (4th Cir. 1994). In contrast, the Director points us to 
no case in which a court of appeals has affirmed abstention of 
a  case  removed  under  § 1442,  and  we  have  not  found  one. 
Nevertheless, we need not declare an inviolable rule because 
a presumptive one will suffice. A federal court should not ab‐
stain, absent the most extraordinary and exceptional circum‐
stances, when the federal government has properly removed 
a case under § 1442. Adkins, 644 F.3d at 496 (“a federal court’s 
ability  to  abstain  from  exercising  federal  jurisdiction  ‘is  the 
No. 18‐2523                                                        23 

exception,  not  the  rule,’  and  can  be  justified  only  in  excep‐
tional circumstances.”) (citations omitted). This case does not 
present  such  extraordinary  circumstances,  so  HHS’s  federal 
defense  belongs  in  federal  court.  In  addition,  unlike  the 
McCarran Amendment at issue in Colorado River, 424 U.S. at 
819, we have in § 1442(d)(1) a federal policy in favor of piece‐
meal removal of ancillary proceedings because of the substan‐
tial  import  of  federal  defenses.  Principles  of  Burford  absten‐
tion  are  not  designed  as  an  “end  run  around”  that  policy. 
See Adkins, 644 F.3d at 497. 
                                  B 

    The district court also gave too much weight to Illinois’s 
interests  in  a  uniform  liquidation  proceeding  and  concen‐
trated review of claims, while diminishing the complex fed‐
eral policies and interests at play in this case. Removal of this 
one case is not “disruptive of state efforts to establish a coher‐
ent policy.” NOPSI, 491 U.S. at 361. It is the opposite because 
the Director is asking the state court to interfere with a com‐
plex federal regulatory system.  
    Critically, the budget‐neutral nature of the premium‐sta‐
bilization programs—in particular the Risk Adjustment pro‐
gram  in  which  Land  of  Lincoln  owed  money—means  that 
HHS has already distributed the money it offset to other in‐
surance companies which, like Land of Lincoln, needed that 
money  to  maintain  solvency.  HHS  informs  this  court  that 
there are more than twenty insurance companies throughout 
the country that are in rehabilitation or liquidation proceed‐
ings and whose debts HHS has been offsetting to the tune of 
hundreds  of  millions  of  dollars.  Exposing  HHS’s  ac‐
tions—whether lawful or not—to the inconsistent decisions of 
so many different state fora could have dire consequences for 
24                                                        No. 18‐2523 

the  complex  regulatory  framework  of  the  Affordable  Care 
Act, if not the insurance market as a whole. The federal gov‐
ernment’s  interest  in  the  relative  uniformity  of  the  federal 
courts is substantial.  
     In contrast, we do not see how removal of this case will 
disrupt  the  liquidation  in  Illinois  court.  The  court  can  con‐
tinue to freely distribute Land of Lincoln’s assets to creditors 
according to the state’s priority scheme, albeit with $27 mil‐
lion less to distribute for now. The Director is justifiably wor‐
ried that this money may not be distributed to Illinois policy‐
holders if this case were removed. This is a lofty concern, and 
we do not disparage the Director’s desire to protect the people 
of her state. Nonetheless, whether the money ultimately goes 
to the benefit of the people of Illinois is a question of substan‐
tive  law.  Equity,  the  origin  of  abstention  principles,  see 
Quackenbush, 517 U.S. at 717–18, has nothing to do with the 
question of sovereign immunity, which does not look to the 
“hardship” caused by immunity, but only to what Congress 
has  or  has  not  allowed,  see Soriano  v.  United  States,  352  U.S. 
270, 277 (1957). The Director is correct that Illinois courts must 
respect federal law to the same extent as federal courts, but, 
especially  given  the  policy  favoring  removal  of  federal  de‐
fenses in § 1442, there is no reason to prefer the state court to 
the  federal  court  to  resolve  this  same  substantive  question. 
Cf. Prop. & Cas. Ins., 936 F.2d at 322 n.5 (noting that it makes 
little sense to abstain to a court that would apply foreign law). 
Moreover,  unlike  the  danger  in  non‐uniform  treatment  of 
HHS’s offsets among the several state court systems, there is 
negligible impact on the uniformity of the liquidation if HHS 
removes this case on a sovereign immunity defense. The need 
for uniform treatment implies that the parties are similarly sit‐
uated, but Land of Lincoln’s other creditors and debtors are 
No. 18‐2523                                                         25 

not the federal government. We said in Hartford that “where 
similar suits would not be disruptive of the rehabilitation pro‐
cess, a federal court would have  to hear the  case.”  913 F.3d 
at 426.  If  the  federal  government,  in  its  unique  posture  as  a 
sovereign, can remove this case and jump in line, there is no 
implication from that conclusion that other creditors could do 
the same, thereby disrupting and diminishing the whole es‐
tate.  
    The McCarran‐Ferguson Act does not change our analysis. 
In Hartford, we relied on the Act to abstain from deciding “the 
amount and existence of liability that an insolvent Illinois in‐
surer  owes  to  Hartford.”  913  F.2d  at  426.  Here,  both  the 
amount and the existence of liability are federal questions and 
they are not in dispute. We, therefore, do not need to “invade 
the province of the state rehabilitation court in deciding dam‐
ages.” Id. at 427. We also think the district court was wise to 
reject the Director’s argument that the Act prohibited removal 
outright. The courts of appeals have consistently rejected the 
argument  that  the  Act  prohibits  diversity  removal  of  insur‐
ance‐related  claims.  See,  e.g., ESAB  Grp.,  Inc.  v. Zurich  Ins. 
PLC, 685 F.3d 376, 389 (4th Cir. 2012) (collecting cases). They 
have  reached  this  conclusion  even  in  opposition  to  express 
state insurance laws prohibiting removal, in part because “it 
cannot fairly be said that choice of forum between state and 
federal court, within a state” is “integral” to the policy rela‐
tionship or the substantive concerns of the McCarran‐Fergu‐
son Act. Intʹl Ins. Co. v. Duryee, 96 F.3d 837, 840 (6th Cir. 1996). 
We join these courts in concluding that removal does not “in‐
validate, impair, or supersede” any law regulating insurance, 
when the same substantive law will be considered in either 
forum.  See Hawthorne  Sav.  F.S.B.  v.  Reliance  Ins.  Co.  of  Ill., 
26                                                        No. 18‐2523 

421 F.3d 835, 843 (9th Cir. 2005), amended, 433 F.3d 1089 (9th 
Cir. 2006). 
                                   C 
    Finally, we can dismiss the third and fourth Hartford fac‐
tors out of hand. The existence of a special forum “is a prereq‐
uisite  of,  not  a  factor  in,  the  second  type  of  Burford  absten‐
tion.” Prop. & Cas., 936 F.2d at 323. Illinois’s system concen‐
trating  review  in  specific  state  courts  passes  this  threshold, 
see Adkins, 644 F.3d at 504, but meeting the bare minimum re‐
quirements is not a reason itself to abstain. Burford does not 
require abstention in all cases in which there is a specialized 
forum, or even when federal adjudication will conflict with a 
regulatory policy. See NOPSI, 491 U.S. at 362. In NOPSI, for 
example, the Supreme Court thought abstention inappropri‐
ate in any case in which there is no need for an “inquiry be‐
yond the four corners” of the agency’s actions. Id. at 363. Here, 
HHS  contends  that  sovereign  immunity  prevents  the  state 
court from preventing its setoff, haling it into court, or forcing 
it to pay money to the liquidation estate. To decide whether 
that defense should be sustained will “not demand significant 
familiarity with, and will not disrupt state resolution of, dis‐
tinctively local regulatory facts or policies.” Id. at 364 (empha‐
sis omitted). On the final factor, the Director has not pointed 
to any difficult or unusual state laws at issue in this case, to 
whatever extent that factor remains relevant outside the con‐
fines of the first type of Burford abstention. 
                                   V 
   The parties finally dispute the appropriate remedy, now 
that we have found that the district court should not have re‐
manded this case to state court for lack of removal jurisdiction 
No. 18‐2523                                                         27 

or on abstention grounds. As we previously noted, HHS ar‐
gues  we  should  direct  the  district  court  to  dismiss  the  case 
forthwith rather than remand for further proceedings. We de‐
cline to do so because the merits of HHS’s defense have not 
been  resolved.  The  district  court,  in  the  first  instance,  must 
evaluate HHS’s sovereign immunity to the Director’s motion, 
as well as the propriety of dismissal under the doctrine of de‐
rivative jurisdiction, which despite its name is “a procedural 
bar to the exercise of federal judicial power” and does not go 
to  the  court’s  subject‐matter  jurisdiction.  Rodas,  656  F.3d  at 
619. The Director could, if she so chooses, amend her motion 
for declaratory relief to constitute a proper complaint that en‐
gages with the federal court’s jurisdiction. See id. at 625. Such 
a modification would cut out the intermediate step between 
dismissal of this case and the filing of a new one, and HHS 
itself  admits  that  an  action  seeking  relief  other  than  money 
damages could proceed in the district court under the Admin‐
istrative  Procedure  Act,  5  U.S.C  §  702,  which  waives  the 
United  States’s  sovereign  immunity  to  declaratory  relief  in 
the federal courts. 
    On the other extreme from HHS’s request that we dismiss 
the case outright, the Director argues that under any circum‐
stance this case belongs in state court, even if it is removable, 
the district court erred in abstaining, and the doctrine of de‐
rivative  jurisdiction  bars  the  case.  She  relies  principally  on 
28 U.S.C. § 1447(c), which requires a district court to remand 
if at any time it determines it lacks subject‐matter jurisdiction.  
    Section  1447(c)  does  not  apply  to  this  case  by  its  own 
terms. Although HHS made the error of filing its motion to 
dismiss for lack of derivative jurisdiction under Federal Rule 
of  Civil  Procedure  12(b)(1),  we  have  already  explained  that 
28                                                      No. 18‐2523 

derivative jurisdiction is not an issue of subject‐matter juris‐
diction.  See  Rodas,  656  F.3d  at  619.  Furthermore,  the  entire 
principle  behind  derivative  jurisdiction  is  that  that  the  case 
was not “properly constructed” because it was brought in the 
wrong  forum.  Id.  at  624.  Remanding  to  a  forum  deemed 
wrong is nonsensical. Even if we believe the state court would 
be duty‐bound to dismiss the case, the Director’s procedural 
mechanism  for  reaching  that  result  would  undermine  the 
strong federal interest in having federal defenses adjudicated 
in a federal forum regardless of their ultimate merit. Just as a 
losing federal defense may be resolved in federal court, so too 
must  a  winning  defense  that  leads  to  a  situation  in  which 
“[t]he suit would be removed only to be dismissed.” Willing‐
ham, 395 U.S. at 407. 
    Because we base our holding on the conclusion that HHS’s 
claim of sovereign immunity is only “plausible,” we leave to 
the district court the final evaluation of the defense. The par‐
ties  framed  this  question  as  primarily  concerned  with 
whether this motion is in rem or in personam, but failed to fully 
explore the consequences of this antecedent issue, and in par‐
ticular the limits of “the prior exclusive jurisdiction doctrine.” 
Goncalves, 865 F.3d at 1253; see also United States v. $79,123.49 
in U.S. Cash & Currency, 830 F.2d 94, 97 (7th Cir. 1987); Black‐
hawk Heating, 530 F.2d at 157; 13F CHARLES ALAN WRIGHT, ET 
AL.,  FEDERAL  PRACTICE  AND  PROCEDURE  §  3631  (3d ed.).  To 
summarize the doctrine briefly, two suits, both of which are 
in rem or quasi in rem and require the courts to have possession 
or control of the same property, cannot proceed at the same 
time, and the second court must yield to the first. United States 
v. Bank of N.Y. & Tr. Co., 296 U.S. 463, 477–78 (1936). Though 
we have concluded that it is plausible that this removed mo‐
No. 18‐2523                                                          29 

tion for declaratory relief is not entirely in rem for several rea‐
sons, if the district court finds otherwise, then it must deter‐
mine  whether  the  state  court  has  prior  jurisdiction  over  the 
same res. If both actions are in rem, the court must dismiss this 
case  for  lack  of  jurisdiction  independent  of  any  abstention 
principal or the validity of removal. But if one of the two cases 
is not in rem or quasi in rem, there is no jurisdictional bar and 
the  case should  stay in  federal court. See Fischer, 314 U.S. at 
555; Kline v. Burke Const. Co., 260 U.S. 226, 229–30 (1922).  
    Finally, we recognize that, just as HHS has a plausible ar‐
gument for sovereign immunity, the Director has a non‐friv‐
olous  argument  that  HHS  is  improperly  jumping  in  line  in 
Land of Lincoln’s liquidation to the detriment of policyhold‐
ers.  Cf.  U.S.  Dep’t  of  Treasury  v.  Fabe,  508  U.S.  491,  508–09 
(1993)  (holding  that  the  McCarran‐Ferguson  Act  precluded 
the United States from obtaining priority over policyholders 
or administrative expenses in insurance liquidation). Though 
the  Director  cites  Fabe  for  the  proposition  that  the  United 
States may, if it so chooses, submit its claims to a state liqui‐
dation  proceeding  without  undermining  its  sovereign  im‐
munity, we note that even in that case the question presented 
to the Supreme Court originated in federal court. See id. at 495. 
We express no opinion on the merits of the Director’s inter‐
pretation of the Act, we hold only that HHS has the right to 
have that question decided in federal court, whether it be in 
this case or another. 
                                  VI 
    Because the  district court construed its removal  jurisdic‐
tion  too  narrowly  and  erred  in  abstaining,  this  case  should 
have  remained  in  federal  court. Accordingly,  we  REVERSE 
30                                            No. 18‐2523 

the judgment of the district court and REMAND for further 
proceedings consistent with this opinion.